Title: From Thomas Jefferson to Craven Peyton, 25 October 1801
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Washington Oct. 25. 1801.
Your favor of the 16th. was recieved on the 20th. the post having departed the day before as usual. you ask what shall be done with Shadwell? there was a wish in mr Tom Esting Randolph to have rented it. mr T M Randolph can tell whether he now wishes it. if not, let it to some one tenant, if you please, subject to my approbation which can be asked in a fortnight always. I say to some one tenant, because I would not divide it into more than one tenement. I would much rather consolidate it into one with the residue of the tract. accept my best wishes for your health & happiness.
Th: Jefferson
